In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 19-2779
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,
                                 v.

ADAM SPRENGER,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
           No. 1:18-cr-00105-1 — John J. Tharp, Jr., Judge.
                     ____________________

   ARGUED FEBRUARY 25, 2021 — DECIDED OCTOBER 6, 2021
                ____________________

   Before EASTERBROOK, WOOD, and KIRSCH, Circuit Judges.
    KIRSCH, Circuit Judge. Adam Sprenger pled guilty to pro-
duction and possession of child pornography pursuant to a
plea agreement. He now seeks to withdraw his guilty plea
and invalidate the entire agreement on the ground that the le-
gal theory upon which his production conviction rests is in-
valid. When Sprenger initially entered into the plea agree-
ment, his admitted conduct was suﬃcient to provide the fac-
tual basis for his production conviction. He contends that’s no
2                                                 No. 19-2779

longer the case, and thus, he is entitled to withdraw his plea
to that oﬀense. The government agrees with Sprenger on this
point, as do we, so we vacate his production conviction.
     We do not agree with Sprenger, however, that he is like-
wise entitled to withdraw his plea to the separate possession
oﬀense based on his now-invalid production conviction. The
plea agreement still provides an adequate factual basis for the
possession conviction, which supports that Sprenger’s plea to
the possession oﬀense remains knowing and voluntary not-
withstanding the invalidity of the production conviction. We
therefore aﬃrm Sprenger’s possession conviction, leaving the
still-valid portions of the plea agreement intact.
                               I
    Adam Sprenger was indicted on four charges relating to
the production, transportation, and possession of child por-
nography: count 1 charged production of child pornography
with respect to Victim A, in violation of 18 U.S.C. § 2251(a);
count 2 also charged production of child pornography but
with respect to Victim B; count 3 charged transportation of
child pornography, in violation of 18 U.S.C. § 2252A(a)(1);
and count 4 charged possession of child pornography, in vi-
olation of 18 U.S.C. § 2252A(a)(5)(B). On February 15, 2019,
Sprenger pled guilty to count 1 (the production oﬀense in-
volving Victim A) and count 4 (the possession oﬀense), pur-
suant to a plea agreement he voluntarily entered into with the
government. Sprenger also stipulated to committing count 2
(the production oﬀense involving Victim B); this stipulation
was solely for sentence-computation purposes. The plea
agreement entitled Sprenger to a dismissal of counts 2 and 3
in exchange for his pleading guilty to counts 1 and 4.
No. 19-2779                                                    3

    Sprenger admitted to several facts in the plea agreement:
With respect to counts 1 and 2, the production oﬀenses in-
volving Victims A and B respectively, Sprenger admitted that
he used the victims “to engage in sexually explicit conduct for
the purpose of producing a visual depiction of such conduct.”
R. 38 at 2, 6. Speciﬁcally, he admitted the following as to count
1: He traveled from Illinois to a hotel in Wisconsin along with
Victim A, who was 14 years old. When they were in a hotel
room there, he “used a Samsung Galaxy cellular phone to take
at least seven photographs of Victim A while she was sleep-
ing.” Id. at 3. In one of these photos, he “photographed his
naked, erect penis next to Victim A’s face,” and in another, he
“photographed his own face, with his tongue sticking out,
next to Victim A’s clothed groin.” Id. And as to count 2, he
admitted: He lived with Victim B’s mother and took four vid-
eos of Victim B, who was 13 years old, while she was sleeping.
In the ﬁrst video, he “pulled back the blanket that was cover-
ing Victim B and focused the camera on Victim B’s clothed
buttocks and vagina”; his “erect penis was visible as he mas-
turbated over Victim B.” Id. at 6. In the second video, he
“reached with his hand and made physical contact with Vic-
tim B’s clothed vagina.” Id. In the third, he “made physical
contact with Victim B’s clothed vagina and buttocks,” and in
the last, he “ejaculated onto Victim B’s clothed buttocks.” Id.
at 6–7.
    With respect to count 4, the possession oﬀense, Sprenger
admitted that he possessed over 1,000 images and videos of
child pornography across multiple devices. The child pornog-
raphy he possessed included “images and videos of children,
some as young as toddlers, being forced to engage in oral,
vaginal, and anal intercourse,” and also “sadomasochistic im-
ages and lascivious exhibition of minors’ genitals.” Id. at 5–6.
4                                                 No. 19-2779

Included in these images was the photo he took of “his naked,
erect penis next to Victim A’s face,” and the one of “his own
face, with his tongue sticking out, next to Victim A’s clothed
groin.” Id. at 4. Likewise included were the four videos in-
volving Victim B, in which he “ﬁlmed himself masturbating
over Victim B as she slept, making physical contact with Vic-
tim B’s clothed vagina and buttocks, and ejaculating onto Vic-
tim B’s clothed buttocks.” Id. at 5.
    Sprenger agreed in the plea agreement that these facts “es-
tablish[ed] his guilt beyond a reasonable doubt.” Id. at 2. The
district court thus inquired about these factual admissions at
the change of plea hearing before accepting Sprenger’s guilty
plea. During the change of plea colloquy, the district court
conﬁrmed that Sprenger had carefully reviewed the factual
basis set forth in the plea agreement and that he was satisﬁed
that everything in the factual basis was accurate:
          THE COURT: Okay. Now, do you under-
      stand, again, in this plea agreement that you’ve
      entered into with the government that [the
      agreement’s] factual basis is essentially a writ-
      ten confession of why you’re guilty of the
      charge in Count One, why you’re guilty of the
      charge in Count Four, and also confesses to
      committing other conduct that will be consid-
      ered at sentencing in this case? Do you under-
      stand that’s the nature of what the factual basis
      is?
          THE DEFENDANT: Yes, Your Honor.
         THE COURT: All right. And understanding
      that’s essentially a written confession to conduct
No. 19-2779                                                 5

      that will support the convictions in this case, are
      you completely satisﬁed that everything that is
      set forth in that factual stipulation in the plea
      agreement is completely 100 percent accurate?
         THE DEFENDANT: Yes, Your Honor.
         THE COURT: Before you signed the plea
      agreement, did you have the opportunity to go
      through the factual basis very carefully?
         THE DEFENDANT: I did, Your Honor.
         THE COURT: And did you go through it
      very carefully?
         THE DEFENDANT: Yes, Your Honor.
          THE COURT: Along the way, before ﬁnal
      izing [sic] the plea agreement, did you have the
      opportunity to make changes to that factual ba-
      sis to correct anything that you thought was not
      perfectly accurate?
         THE DEFENDANT: I didn’t need to.
         THE COURT: All right. But you had that op-
      portunity?
         THE DEFENDANT: I did, yes.
         THE COURT: And you found from the get-
      go that it was completely accurate?
         THE DEFENDANT: Yes, Your Honor.
         THE COURT: All right. So you have no quib-
      bles at all with the factual statements that are
      made in that factual basis?
6                                                   No. 19-2779

          THE DEFENDANT: No, Your Honor.
R. 72 at 30–31. Based on Sprenger’s responses to these ques-
tions, the very detailed factual stipulation included in the plea
agreement, and the government’s proﬀer of what the evi-
dence would show at trial, the district court determined that
there was a suﬃcient factual basis to support Sprenger’s
guilty plea to counts 1 and 4.
   Before sentencing, the Probation Oﬃce prepared a Presen-
tence Investigation Report (“PSR”) which contained, in perti-
nent part, a summary of Sprenger’s oﬀense conduct for his
count 1 and count 4 convictions and count 2 stipulation. The
PSR parroted details from the plea agreement’s factual basis.
Subsequently, at the sentencing hearing, the district court
asked Sprenger’s counsel, “are there any statements of fact in-
cluded in the PSR that you’re objecting to?” R. 74 at 4.
Sprenger’s counsel responded, “No, Judge.” Id. The district
court then sentenced Sprenger to 30-years imprisonment on
count one and 20-years imprisonment on count four, to run
concurrently. Sprenger preserved in the plea agreement the
right to appeal the validity of his guilty plea and the sentence
imposed.
                               II
   Sprenger now challenges his guilty plea on appeal, assert-
ing that his guilty plea was not knowing and voluntary and
must therefore be vacated. Sprenger expressly preserved the
right to appeal the validity of his guilty plea, so he did not
waive the challenge he raises on appeal. See United States v.
Dowthard, 948 F.3d 814, 817 (7th Cir. 2020). But because
Sprenger did not challenge the validity of his guilty plea in
the district court, we review the district court’s acceptance of
No. 19-2779                                                     7

Sprenger’s guilty plea for plain error. Id. Under plain error re-
view, Sprenger must show: “(1) an error (2) that is plain today,
(3) that aﬀected his substantial rights and (4) seriously af-
fected the fairness, integrity or public reputation of the pro-
ceedings.” Id. at 818. We determine plain error based on the
law existing at the time of appeal. United States v. Williams, 946
F.3d 968, 971 (7th Cir. 2020).
    Sprenger argues the district court’s acceptance of his
guilty plea was plainly erroneous. In support of this argu-
ment, he ﬁrst contends that, given our recent decision in
United States v. Howard, 968 F.3d 717 (7th Cir. 2020), there is
no longer a suﬃcient factual basis to establish that he commit-
ted the count 1 oﬀense to which he pled guilty, meaning his
count 1 conviction is invalid. He next asserts that since his
guilty plea was premised on his now-invalid count 1 convic-
tion, the remainder of the parties’ plea agreement is likewise
invalid. Consequently, he claims he is entitled to withdraw
not just his count 1 plea, but also his count 4 plea and count 2
stipulation. We address Sprenger’s arguments in turn.
                                A
   We ﬁrst consider the validity of Sprenger’s plea to the of-
fense charged in count 1—production of child pornography
with respect to Victim A, in violation of 18 U.S.C. § 2251(a).
The statute underlying Sprenger’s count 1 conviction man-
dates a minimum of 15-years imprisonment for “[a]ny person
who employs, uses, persuades, induces, entices, or coerces
any minor to engage in … any sexually explicit conduct for
the purpose of producing any visual depiction of such con-
duct.” § 2251(a), (e). Sprenger argues his count 1 conviction is
invalid because, although he produced images involving Vic-
tim A in which he himself engaged in sexually explicit
8                                                    No. 19-2779

conduct, those images are not child pornography since they
do not show Victim A engaged in sexually explicit conduct
herself, as required by § 2251(a). We agree, as does the gov-
ernment.
    In the plea agreement, Sprenger admitted that the follow-
ing facts establish he is guilty of committing the oﬀense
charged in count 1: he took photographs of Victim A while
she was sleeping and in them, he photographed his naked,
erect penis next to Victim A’s face, and his own face, with
tongue sticking out, next to Victim A’s clothed groin. He also
admitted in the plea agreement that he used Victim A to en-
gage in sexually explicit conduct for the purpose of producing
a visual depiction of such conduct. At the change of plea hear-
ing, the district court inquired about the sexually explicit con-
duct in these photographs and both Sprenger and the govern-
ment agreed that “the sexually explicit conduct was not of vic-
tim A but was of Mr. Sprenger.” R. 72 at 32–34. Notwithstand-
ing, the district court concluded, and the parties agreed, that
there was a factual basis to support Sprenger’s count 1 plea.
    We have since decided that Sprenger’s conduct, as admit-
ted in the plea agreement and at the change of plea colloquy,
does not constitute the production of child pornography
within the meaning of § 2251(a). In Howard, we held that
§ 2251(a) requires that the oﬀender create images that depict
a minor, and not the oﬀender alone, engaged in sexually ex-
plicit conduct. 968 F.3d at 721. In that case, we read § 2251(a)’s
language as requiring “the government to prove that the of-
fender took one of the [statute’s] listed actions to cause the mi-
nor to engage in sexually explicit conduct for the purpose of
creating a visual image of that conduct.” Id. (emphasis in orig-
inal). And given the defendant in Howard created images of
No. 19-2779                                                     9

himself masturbating next to a clothed, sleeping minor, we
vacated his conviction because the images he created were not
child pornography as they showed only him and not the mi-
nor engaged in sexually explicit conduct. Id. at 718, 724. So too
here. Because the photographs Sprenger took depicted him-
self but not Victim A engaged in sexually explicit conduct,
Sprenger’s conduct does not qualify as a violation of § 2251(a).
    Accordingly, it is clear today that the district court plainly
erred in accepting Sprenger’s plea to count 1. Sprenger has
therefore satisﬁed the ﬁrst two requirements for plain error
correction. Sprenger contends, and the government agrees,
that Sprenger has also met the other two requirements. In-
deed, the government acknowledges that there is more than a
reasonable probability Sprenger would not have pled guilty
to count 1 had he known of Howard, and hence, the error with
count 1 aﬀected Sprenger’s substantial rights and seriously af-
fected the fairness, integrity, or public reputation of the pro-
ceedings. We see no reason to disagree with the parties and
accept their contentions that the district court plainly erred in
accepting Sprenger’s count 1 plea and that Sprenger is there-
fore entitled to withdraw that plea.
                                B
    Given Sprenger’s count 1 conviction is invalid, we next
consider whether that invalidates the remainder of the par-
ties’ plea agreement. When a defendant enters a guilty plea to
multiple counts and one plea is subsequently invalidated, we
consider whether the defendant’s plea to the remaining
counts “represents a voluntary and intelligent choice among
the alternative courses of action open to the defendant.” North
Carolina v. Alford, 400 U.S. 25, 31 (1970); see McKeever v. Warden
SCI-Graterford, 486 F.3d 81, 86 (3d Cir. 2007) (“We decline to
10                                                  No. 19-2779

adopt a rule that renders a multi-count plea agreement per se
invalid when a subsequent change in the law renders a de-
fendant innocent of some, but not all, of the counts therein
and reject the argument that such a plea could never be en-
tered by a defendant voluntarily and intelligently.”). But as
we have indicated previously, “there is no absolute right to
withdraw a guilty plea … and a defendant seeking to do so
faces an uphill battle after a thorough Rule 11 colloquy.”
United States v. Bradley, 381 F.3d 641, 645 (7th Cir. 2004) (quo-
tations and citation omitted). In fact, we have an “obligation
to ensure that guilty pleas are not lightly discarded because
of the presumption of verity accorded the defendant’s admis-
sions in a Rule 11 colloquy.” Id. (cleaned up). Sprenger never-
theless argues that his entry into the remaining portions of the
plea agreement was not knowing and voluntary because had
he known about Howard and had he and the government not
been mistaken about the nature of his count 1 charge, which
he alleges was an essential element of the plea agreement, he
would not have stipulated to count 2 or pled guilty to count
4. Sprenger relies on our decision in United States v. Bradley to
support his argument that the entire plea agreement is invalid
given the parties’ mutual mistake regarding the nature of
count 1. See 381 F.3d at 643. We are not persuaded.
    In Bradley, the defendant was indicted for possession of co-
caine base with intent to distribute, in violation of 21 U.S.C.
§ 841(a)(1), and use and carrying of a ﬁrearm during and in
relation to a drug traﬃcking crime (speciﬁcally, the posses-
sion of cocaine base with intent to deliver), in violation of 18
U.S.C. § 924(c). Id. The defendant pled guilty to both the drug
traﬃcking and ﬁrearms charges pursuant to a plea agree-
ment. Id. However, although the indictment identiﬁed posses-
sion of cocaine base with intent to deliver as the predicate for
No. 19-2779                                                  11

the § 924(c) ﬁrearms oﬀense, the plea agreement’s factual ba-
sis for the § 924(c) oﬀense stated that possession of marijuana
was the predicate. Id. Moreover, during the change of plea
hearing, the government similarly stated that possession of
marijuana was the predicate when describing the nature of
the § 924(c) oﬀense. Id. at 644.
    The defendant did not dispute the accuracy of the govern-
ment’s statements at the change of plea hearing, and no one
addressed that the indictment charged a diﬀerent predicate
oﬀense than the one the defendant admitted to in the plea
agreement and at the change of plea hearing. Id. But after the
district court accepted the defendant’s plea of guilty to both
counts of the indictment, the defendant moved to withdraw
his entire guilty plea before sentencing. Id. He argued that his
plea to the § 924(c) ﬁrearms oﬀense was invalid because of a
misrepresentation or mistake as to the defendant’s criminal
culpability on the § 924(c) oﬀense, and that the entire plea
agreement was voidable based on that misrepresentation or
mistake. Id.
    The district court denied the defendant’s motion, but on
appeal we determined that the district court abused its discre-
tion because both parties were mistaken about the nature of
the § 924(c) charge throughout the plea process. Id. at 644–46.
We reasoned that, because the government charged the pos-
session of cocaine base with intent to deliver as the § 924(c)
predicate, possession of cocaine base (not marijuana) with in-
tent to deliver became an essential element of the § 924(c)
charge. Id. at 646. In this way, the two charges became inter-
dependent. The government could not convict Bradley of the
§ 924(c) charge without also convicting him of the § 841(a)(1)
charge as alleged in the indictment. See United States v.
12                                                 No. 19-2779

Willoughby, 27 F.3d 263, 266 (7th Cir. 1994) (“even if an ade-
quate § 924(c) charge need not indicate by name a particular
drug traﬃcking oﬀense, by the way it framed the indictment
in this case, the government narrowed the legitimate scope of
the weapons charge to Willoughby’s use of a ﬁrearm in con-
nection with the distribution of cocaine”). We held that, be-
cause there was not a meeting of the minds on all the essential
elements of the § 924(c) charge due to mutual mistake, the de-
fendant was entitled to withdraw his § 924(c) plea as it was
not made knowingly and intelligently. Bradley, 381 F.3d at
647–48. We then concluded that the defendant was entitled to
withdraw his plea to the § 841(a)(1) drug traﬃcking oﬀense,
which was tainted by the § 924(c) plea. Id. at 648.
    This case is distinguishable. The charges in Bradley were
interdependent, which is not the case here. In Bradley, to prove
the defendant guilty of the § 924(c) charge, the government
was required to prove the § 841(a)(1) charge described in the
indictment, which was an essential element of the § 924(c)
charge (and, therefore, of the entire indictment and subse-
quent plea agreement). Because of the interdependence of the
two charges, we held that the ambiguity as to the nature of
one charge entitled the defendant to withdraw his plea on the
other, imputing the mistake concerning the § 924(c) guilty
plea to the § 841(a)(1) plea. Id.
    In this case, on the other hand, no such interdependence
exists. Sprenger’s count 1 oﬀense is not a predicate for his
count 4 oﬀense, nor does the government need to establish
speciﬁc production facts to prove the possession violation, so
any change in the validity of Sprenger’s count 1 guilty plea
does not aﬀect an essential element of count 4. And although
there is no longer a suﬃcient factual basis to support
No. 19-2779                                                          13

Sprenger’s count 1 conviction post-Howard, the possession of-
fense does not depend on the same factual basis. See United
States v. Novak, 841 F.3d 721, 729 (7th Cir. 2016) (holding that
a suﬃcient factual basis for guilty plea existed after defective
legal theory was removed). With respect to the possession of-
fense, Sprenger admitted the essential elements of that
charge. Notably, even though Sprenger notes in his appellate
brieﬁng that some of the images and videos he possessed ei-
ther do not or might not constitute child pornography today
in light of our decision in Howard (including but not limited
to the images relevant to Sprenger’s count 1 and count 2 pro-
duction charges which involved Victims A and B respec-
tively), 1 Sprenger concedes that “no direct challenge can be
made to [his] conviction for possession of child pornography”
post-Howard, because that conviction “was based primarily
on his possession of videos and images that he did not create.”
Appellant’s Br. at 33. Additionally, at oral argument,
Sprenger’s counsel admitted that there was an adequate fac-
tual basis to sustain Sprenger’s count 4 conviction even post-
Howard. Since Sprenger’s count 4 conviction is unaﬀected by
Howard, this case does not present the same concerns that ex-
isted in Bradley.
   Nor does the “sentencing package doctrine” render
Sprenger’s plea deal voidable. Under that doctrine, interde-
pendent sentences create a coherent sentencing package, and
the reversal on appeal of one count may render the


1 We need not and do not reach the parties’ dispute over whether Victim
B engaged in sexually explicit conduct such that Sprenger’s stipulated
conduct constitutes the production of child pornography within the mean-
ing of § 2251(a) post-Howard. Sprenger was not convicted on count 2; he
merely stipulated to that offense for sentence-computation purposes.
14                                                          No. 19-2779

underlying package voidable. United States v. Shue, 825 F.2d
1111, 1114 (7th Cir. 1987). But the “sentencing package doc-
trine generally applies to sentences with interdependent, con-
secutive counts, and not to concurrent sentences.” McKeever,
486 F.3d at 87. Sprenger’s sentences for counts 1 and 4 were
concurrent and, for the reasons already stated above, not in-
terdependent.
    Furthermore, given that Howard does not call into question
Sprenger’s count 4 conviction, we are not convinced that
Sprenger would not have pled guilty to count 4 had he known
of Howard. As noted, there was overwhelming evidence to
support that Sprenger possessed child pornography beyond
the images he produced involving Victims A and B. Conse-
quently, even if Sprenger was aware of Howard, he would
have had little to gain by going to trial on count 4 and would
have lost the beneﬁt of having received a reduced guidelines
calculation for his acceptance of responsibility. We are also
not convinced that Sprenger would not have stipulated to
count 2 post-Howard. The parties vigorously debate in their
brieﬁng whether, post-Howard, the conduct Sprenger stipu-
lated to with respect to his count 2 production charge
amounts to a § 2251(a) violation. 2 Even if the district court


2 While Sprenger never physically touched Victim A in the videos relevant

to his count 1 production charge, Sprenger did make physical contact with
Victim B in the videos related to his count 2 production charge. In stipu-
lating to count 2, Sprenger admitted in the plea agreement that in the vid-
eos he created involving Victim B, he made physical contact with Victim
B’s clothed buttocks and vagina while she was sleeping, and ejaculated
onto her clothed buttocks. Though Sprenger asserts the exact nature of his
physical contact with Victim B is unclear from the record, he recognizes
“[i]t is possible” his contact with Victim B was more than momentary.
No. 19-2779                                                               15

erred in accepting Sprenger’s count 2 stipulation, we could
not say that its acceptance of the plea agreement as to count 4
aﬀected Sprenger’s substantial rights, as required on plain er-
ror review.
     Moreover, withdrawal of the remainder of the plea agree-
ment would not, contrary to Sprenger’s assertions, be neces-
sary to protect the fairness of judicial proceedings and would
thus be inconsistent with our standards for plain error correc-
tion. See United States v. Taylor, 909 F.3d 889, 893 (7th Cir. 2018)
(noting that when we exercise our discretion to remedy plain
error, our discretion “ought to be exercised only if the error
seriously aﬀect[s] the fairness, integrity or public reputation
of judicial proceedings”) (internal quotations and citation
omitted). In exchange for Sprenger’s pleading guilty to counts
1 and 4, where count 1 carried a 15-year mandatory minimum
and 30-year maximum sentence and count 4 carried a 20-year
maximum sentence, the government agreed to dismiss counts
2 and 3. But now that count 1 is invalid post-Howard, Sprenger
is left with only the count 4 possession conviction, which car-
ries a shorter maximum sentence than a production convic-
tion, while the government has given up the opportunity to
seek a potential conviction on the count 2 production oﬀense,


Appellant’s Br. at 32. This leaves open the possibility that Sprenger’s count
2 conduct constitutes a § 2251(a) violation whereas his count 1 conduct
doesn’t. Cf. Howard, 968 F.3d at 723 n.3 (suggesting in dicta that a video
showing a defendant “masturbating very close to [a victim’s] face while
she sleeps and perhaps momentarily touching her lips with his penis,”
could perhaps “be characterized as an attempt at oral sex, which might
qualify as engaging the child in sexually explicit conduct”). But again, we
do not decide whether, post-Howard, the count 2 conduct Sprenger stipu-
lated to constitutes the production of child pornography within the mean-
ing of § 2251(a).
16                                                           No. 19-2779

which, as explained, might not be foreclosed by Howard. If an-
yone got the better end of the deal here, it was likely Sprenger,
not the government.
    Given Sprenger seems to be the party who beneﬁted from
count 1’s invalidation, we asked the government at oral argu-
ment if it was sure it didn’t want us to void the plea agree-
ment, as Sprenger requests, so that the parties could go back
to the pre-plea negotiation stage. Though the government re-
plied that it could seek to void the entire plea agreement un-
der the frustration of purpose doctrine, it stated it wasn’t
seeking to do that here, so we take that as a waiver of that
opportunity. 3 See Howard, 968 F.3d at 723.
    Sprenger counters that the government beneﬁted from the
parties’ count 1 error because the conduct underlying
Sprenger’s § 2251(a) charges largely drove his guidelines
range and sentence, so if those charges were not included in
the guidelines calculation, his guidelines range would have
been lower. While we acknowledge Sprenger’s concerns that
he may have received a lower sentence today, post-Howard,
than he originally received, we need not vacate Sprenger’s en-
tire plea agreement to correct any errors in his sentence; a re-
mand for resentencing on count 4—the count still valid post-
Howard—is adequate to remedy any sentence disparity in
light of count 1’s invalidation. See McKeever, 486 F.3d at 88
(collecting cases showing that “it is within the bounds of due

3 We do not suggest that the  government is per se entitled to void the plea
agreement under these circumstances. We note only that under the frus-
tration of purpose doctrine, a party to a plea agreement may, in certain
circumstances, seek to vacate the plea agreement if its purpose for enter-
ing into the plea agreement has been frustrated. See United States v. Bun-
ner, 134 F.3d 1000, 1004 (10th Cir. 1998).
No. 19-2779                                                 17

process to resentence a defendant on remaining counts after
some, but not all counts, are vacated”). We reject Sprenger’s
argument that he is entitled to withdraw the entire plea agree-
ment on plain error review based on count 1’s invalidation.
    For these reasons, we VACATE the judgment on Sprenger’s
count 1 production conviction, AFFIRM the judgment on
Sprenger’s count 4 possession conviction, and REMAND to the
district court to revisit Sprenger’s sentence as needed.